- BB&T Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Fourth Quarter 2009 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Average Balances and Rates - Year-To-Date 13 Credit Quality 14-15 Credit Quality - Supplemental Schedules 16-17 Capital Information - Five Quarter Trend 18 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 19 Selected Items & Additional Information 20 Colonial Update 21 NON-GAAP Reconciliation Table 22 2 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date December 31 % December 31 % 2009 2008 Change 2009 2008 Change Summary Income Statement Interest income $ 1,853 $ 1,757 5.5 % $ 7,008 $ 7,313 (4.2 ) % Interest expense 498 669 (25.6 ) 2,045 2,992 (31.7 ) Net interest income - taxable equivalent 1,355 1,088 24.5 4,963 4,321 14.9 Less: Taxable-equivalent adjustment 32 23 39.1 119 83 43.4 Net interest income 1,323 1,065 24.2 4,844 4,238 14.3 Provision for credit losses 725 528 37.3 2,811 1,445 94.5 Net interest income after provision for credit losses 598 537 11.4 2,033 2,793 (27.2 ) Noninterest income 970 807 20.2 3,934 3,197 23.1 Noninterest expense 1,361 1,012 34.5 4,931 3,911 26.1 Income before income taxes 207 332 (37.7 ) 1,036 2,079 (50.2 ) Provision for income taxes 13 25 (48.0 ) 159 550 (71.1 ) Net income 194 307 (36.8 ) 877 1,529 (42.6 ) Noncontrolling interest 9 2 NM 24 10 140.0 Dividends and accretion on preferred stock - 21 (100.0 ) 124 21 NM Net income available to common shareholders 185 284 (34.9 ) 729 1,498 (51.3 ) Per Common Share Data Earnings Basic $ .27 $ .51 (47.1 )
